            Case 1:21-cv-00059-AWI-SKO Document 8 Filed 08/05/21 Page 1 of 2


 1

 2                        UNITED STATES DISTRICT COURT
 3                               EASTERN DISTRICT OF CALIFORNIA
 4

 5                                                       Case No. 1:21-cv-00059-AWI-SKO
     ALI ABDULQAWI ABDO ALGHAITHI,
 6                                                       ORDER ADOPTING FINDINGS AND
                        Plaintiff,                       RECOMMENDATION THAT THE
 7                                                       ACTION BE DISMISSED WITH
                                                         PREJUDICE FOR PLAINTIFF’S
 8           v.                                          FAILURE TO COMPLY WITH THE
                                                         COURT’S ORDERS AND FOR
 9                                                       FAILURE TO PROSECUTE
     U.S. DEPARTMENT OF HOMELAND
10   SECURITY and LYNN Q. FELDMAN,
                                                         (Doc. No. 7)
                        Defendants.
11

12

13

14          Plaintiff Ali Abdulqawi Abdo Alghaithi is proceeding pro se and in forma pauperis in this
15 action for judicial review of the denial of his naturalization application. On April 19, 2021, the

16 assigned magistrate judge issued an order finding that Plaintiff’s complaint failed to state any

17 cognizable claims and granting twenty-one days leave for Plaintiff to file an amended complaint.

18 (Doc. No. 5.) On May 25, 2021, after Plaintiff failed to file an amended complaint by the

19 deadline, the assigned magistrate judge ordered Plaintiff to show cause (“OSC”) why the action

20 should not be dismissed for his failure to comply with the court’s screening order and for failure to

21 prosecute this case. (Doc. No. 6.) Plaintiff was warned in both the screening order and the OSC

22 that the failure to comply with the court’s order would result in a recommendation of dismissal to

23 the presiding district judge. (See Doc. Nos. 5, 6.)

24          On July 1, 2021, the assigned magistrate judge issued findings and recommended that the
25 case be dismissed with prejudice for Plaintiff’s failure to comply with the court’s orders and for

26 failure to prosecute this action. (Doc. No. 7.) Plaintiff was granted twenty-one days in which to
27 file objections to the findings and recommendation. (Id.) No objections have been filed, and the

28 time to do so has passed.
           Case 1:21-cv-00059-AWI-SKO Document 8 Filed 08/05/21 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2 de novo review of the case. Having carefully reviewed the entire file, the court finds that the

 3 findings and recommendation are supported by the record and proper analysis.

 4         Accordingly, IT IS HEREBY ORDERED that:
 5         1. The findings and recommendation issued July 1, 2021 (Doc. No. 7) are adopted in full;
 6         2. This action is dismissed with prejudice based on Plaintiff’s failure to obey court orders
 7             and failure to prosecute this action; and
 8         3. The Clerk of Court is directed to close this case.
 9
     IT IS SO ORDERED.
10

11 Dated: August 5, 2021
                                                SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
